Citation Nr: 0740748	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-35 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent disability rating effective from September 30, 2002.

The veteran timely requested Decision Review Officer (DRO) 
review of his claim prior to Board adjudication, pursuant to 
38 C.F.R. 3.2600.  DRO review was afforded the veteran, as 
documented in the September 2006 Statement of the Case (SOC).


FINDINGS OF FACT

1.  For the entire rating period beginning September 30, 
2002, the veteran's PTSD has been manifested by social and 
occupational impairment with occasional decrease in work 
efficiency, though generally functioning satisfactorily, due 
to such symptoms as increased anger, mild concentration 
difficulty, chronic sleep impairment, and irritability, and 
hypervigilant behavior. 

2.  The preponderance of the evidence is against finding that 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and disturbances of motivation 
and mood.



CONCLUSION OF LAW

For the entire rating period, beginning on September 30, 
2002, the criteria for a disability rating of greater than 30 
percent are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in an SOC or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In September 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The October 2004 rating decision, 
September 2005 SOC, and September 2006 SSOC explained the 
basis for the RO's action and provided him with additional 60 
day periods to submit more evidence.  It appears that 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled. Id. at 490-91.  In any event, the RO provided 
Dingess notice to the veteran and his representative in a 
March 2006 letter.

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2007).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not necessarily give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  However, where the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of appropriateness of a "staged" rating 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the veteran's PTSD is currently evaluated as 
30 percent disabling, pursuant to the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  DC 9411 provides, in 
pertinent part, for the following evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships; and

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

The veteran was treated by C.R., M.D., of the Vet Center 
beginning in July 2002.  The records show that Dr. R 
diagnosed the veteran with PTSD and treated him for it 
through at least October 2005.  The veteran also received 
private treatment from 2001 through at least September 2005.

In January 2004 the veteran had a VA examination for PTSD.  
The examiner reviewed the veteran's records and noted that in 
October 2003 Dr. R had indicated that the veteran was 
functioning well except for a lack of interest in intimacy 
with his wife.  Dr. R also noted at that time that the 
veteran's symptoms worsened when he abstained from alcohol.  
The veteran reported having disturbing dreams about Vietnam, 
although he did not describe them as nightmares.  He also 
reported being hyper-reactive to noises, such as hitting the 
ground when a transformer blew out by his house.  In 
addition, the veteran said that he avoided war movies, sat in 
the corner in restaurants, owned 80 guns, and slept with a 
loaded one next to his bed, had emotional numbing and 
detachment, such as when he caused the death of a co-worker 
and felt "nothing," and reported angry outbursts not 
manifested by violence.  A mental status examination showed 
that the veteran had panic attacks in crowded places, 
moderate anxiety, and moderate sleep impairment.  The 
examiner opined that the veteran had mild PTSD symptoms with 
some difficulty in social functioning, and assigned a GAF 
score of 67.

The veteran had a VA examination in September 2006, and the 
VA examiner reviewed his treatment records and claims file 
before writing his report.  The veteran reported at the 
examination that he had nightmares once a month about his 
"shot gunner" who was killed while seated next to him.  He 
reported flashbacks once a week in which he felt he was back 
at the Da Nang or Chu Lai base camps, and intrusive thoughts 
two to three times a week about the gunner being killed and 
North Vietnamese soldiers running out of a tunnel and being 
killed.  The veteran said he continued to avoid stimuli 
related to Vietnam and war, and also avoided dealing with 
people.  However, he had no lost time from work, nor had any 
social impairment over the prior 12 months.  The veteran had 
been seeing Dr. R for medication management, and noted that 
Fluoxetine, 20 mg daily, helped control some of his symptoms, 
especially nightmares and intrusive thoughts.

The veteran told the VA examiner that he had decreased his 
alcohol usage to six to eight beers a week and, according to 
the veteran and Dr. R, his alcohol abuse was in remission.  
He said he worked on Monday, Wednesday, and Thursday, and 
after work he would check on his cattle and have dinner with 
his wife.  On days when he did not work he would take care of 
his property and work on his motorcycle, which he would ride 
on the weekends.  A mental status examination showed that the 
veteran was oriented to time, place and person, did not have 
any delusions or hallucinations, denied suicidal or homicidal 
ideation, had a sad affect consistent with a depressed mood, 
and had insight, judgment, and memory within normal limits.  
The VA examiner diagnosed the veteran with PTSD, with a GAF 
score of 60.  In addition, the examiner noted that the 
veteran had had a fluctuation of PTSD and alcohol abuse 
during his marriage to his previous spouse, and that his PTSD 
symptoms had stabilized since the divorce, with no increase 
or decrease.

Reviewing the record, the Board finds that the veteran's PTSD 
has been shown to be manifested by the following symptoms of 
the 30 percent evaluation:  suspiciousness, depressed mood, 
anxiety, panic attacks (weekly or less often), and moderate 
sleep impairment.  

In finding that the veteran does not have the symptoms 
associated with a 50 percent evaluation, the Board notes that 
the evidence does not show that he had panic attacks more 
than once a week, memory problems, difficulty understanding 
or completing tasks, impaired abstract thinking, or 
disturbances of motivation or mood.  In October 2005 the 
veteran wrote that his degree of anger with authority or 
supervision caused difficulty in his maintaining employment 
to the point of being unable to have a boss.  However, at the 
September 2006 VA evaluation it was noted that the veteran 
had not lost time from work or suffered from social 
impairment in the prior year as a result of his PTSD.

The results of the veteran's January 2004 and September 2006 
VA examinations are consistent with his treatment records.  
The records show GAF scores ranging from 61 to 70, which is 
indicative of mild symptoms.  Although the veteran does 
experience moderate sleep impairment, hyper reactions to 
noises, anxiety, panic attacks less than once a week, 
flashbacks, depressed mood, and difficulty in establishing 
and maintaining effective work and social relationships, 
these symptoms are already contemplated in the 30 percent 
evaluation currently in effect.

Thus, based upon these facts as supported by the weight of 
both the medical record and the veteran's and his wife's 
statements, for the entire rating period in issue, the 
veteran's PTSD more nearly approximates the rating criteria 
for a 30 percent evaluation than it does the next higher, 50 
percent, evaluation under DC 9411.  The Board has duly 
considered staged ratings, but finds the 30 percent rating 
assigned appropriate for the entire rating period.

Accordingly, the preponderance of the evidence is against the 
claim for a higher initial evaluation for PTSD than the 30 
percent assigned, and, therefore, the benefit-of-the-doubt 
doctrine does not apply and the appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
at any time since September 30, 2002, is denied.


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


